Name: Commission Regulation (EC) No 3404/93 of 10 December 1993 on rules for the application of Council Regulation (EEC) No 2019/93 introducing specific measures for the smaller Aegean islands, as regards the growing of potatoes for human consumption and seed potatoes
 Type: Regulation
 Subject Matter: plant product;  regions of EU Member States;  cooperation policy;  trade;  agricultural policy
 Date Published: nan

 Avis juridique important|31993R3404Commission Regulation (EC) No 3404/93 of 10 December 1993 on rules for the application of Council Regulation (EEC) No 2019/93 introducing specific measures for the smaller Aegean islands, as regards the growing of potatoes for human consumption and seed potatoes Official Journal L 310 , 14/12/1993 P. 0007 - 0009 Finnish special edition: Chapter 3 Volume 54 P. 0008 Swedish special edition: Chapter 3 Volume 54 P. 0008 COMMISSION REGULATION (EC) No 3404/93 of 10 December 1993 on rules for the application of Council Regulation (EEC) No 2019/93 introducing specific measures for the smaller Aegean islands, as regards the growing of potatoes for human consumption and seed potatoesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean Islands concerning certain agricultural products (1), and in particular Article 8 (3) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Articles 6 (2) and 9 (1) thereof, Whereas Article 8 of Regulation (EEC) No 2019/93 states that aid per hectare shall be granted annually for the cultivation of potatoes for human consumption and seed potatoes up to a maximum area cultivated and harvested of 3 200 hectares per year; whereas rules should be laid down for the application of that Article, including the terms on which the aid is granted, control procedures and penalties for failure to comply with these provisions; Whereas Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (3), as last amended by Regulation (EEC) No 1663/93 (4), established the list of prices and amounts to which, under the automatic dismantling arrangements for negative monetary gaps, the coefficient of 1,013088 set by Commission Regulation (EEC) No 537/93 (5), as amended by Regulation (EEC) No 1331/93 (6), is applied from the beginning of the 1993/94 marketing year; whereas Article 2 of Regulation (EEC) No 3824/92 provides for the resulting price and amount reductions for each sector to be determined and for the reduced prices to be fixed; whereas the amount of the aid provided for in Article 8 of Regulation (EEC) No 2019/93 should therefore be adjusted in accordance with those provisions; Whereas Regulation (EEC) No 3813/92 introduced new agrimonetary arrangements from 1 January 1993; whereas under these arrangements Article 11 (1) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (7) specifies that in the case of aid per hectare the operative event for the agricultural conversion rate is the commencement of the marketing year for which the aid is granted; whereas in the case of potatoes the operative event should be differentiated by crop type, namely early maincrop and seed; Whereas before the aid provided for in Article 8 of Regulation (EEC) No 2019/93 can be granted, applications for aid will have to be lodged by interested producers; whereas a time limit should be set for the lodging of applications so that the field checks required to guarantee proper application of the rules can be carried out; whereas this date should vary according to the purpose for which potatoes are grown; whereas the growing cycle of the potato dictates that three different dates should be specified; whereas to simplify management of the aid the final date for lodging applications should be authorized as the date for the operative event; Whereas arrangements must be made for checking on proper execution of the implementing arrangements made by the Greek authorities; whereas these authorities should make periodic notifications to the Commission; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 1. The aid provided for in Article 8 of Regulation (EEC) No 2019/93 for cultivation of potatoes for human consumption of CN codes 0701 90 51, 0701 90 59 and 0701 90 90 and of seed potatoes of CN code 0701 10 00 shall be paid on areas: (a) of a minimum size of 0,2 hectares; (b) sown and given all normal cultivation treatment; and (c) for which an aid application has been lodged as specified in Article 2 of this Regulation, the application serving as a declaration of area cultivated. The amount of the aid, reduced in accordance with the provisions of Article 2 of Regulation (EEC) No 3824/92, shall be ECU 494 per hectare. 2. Payment of the aid for seed potatoes shall also be conditional on certification of the harvested potatoes in accordance with the provisions of Council Directive 66/403/EEC (1). If certification is not obtained, the application is deemed to be an application for aid for the cultivation of potatoes for human consumption. 3. It shall be possible, in cases where crops do not reach maturity, for the Greek authority to authorize continuing entitlement to aid as a result of force majeure or natural disaster substantially affecting the area cultivated by the applicant. Cases of force majeure or natural disaster shall be notified within 10 working days of their occurrence to the authority and substantiating evidence shall be furnished within one month of that notification. Greece shall notify to the Commission without delay the cases it recognizes as being of force majeure or natural disaster such as to justify continuing entitlement to the aid. Article 2 1. Producers wishing to receive the aid shall lodge an application with the Greek authority. 2. Applications shall be made during a period set by the Greek authority ending on: (a) 30 September of each year, for potatoes to be cropped between 1 November and 31 March of the following year. For potatoes to be cropped before 1 April 1994 the closing date shall be 31 December 1993; (b) 10 March of each year, for potatoes to be cropped between 1 April and 31 July of that year; (c) 15 May of each year, for potatoes to be cropped between 1 August and 31 October of that year. 3. Except in cases of force majeure late application shall occasion a 20 % reduction in the aid. Applications more than 20 days late shall be invalid. 4. Applications shall give at least the following information: (a) the applicant's name, first name and address; (b) the area cultivated in hectares and ares and its cadastral reference or an indication recognized as equivalent by the authority responsible for field checks; (c) the date of planting; (d) the type of potato (early, maincrop or seed); (e) the scheduled cropping date. 5. If the total area covered by aid applications exceeds the maximum area stipulated in Article 8 of Regulation (EEC) No 2019/93, the Greek authority shall determine a uniform reduction coefficient to be applied to each application. Article 3 1. Greece shall carry out the administrative and field checks needed for effective verification in compliance with the terms on which aid is granted. 2. In each prefecture field checks shall cover at least 10 % of the applications submitted. Should a significant number of irregularities be discovered in a prefecture the competent authority shall make additional checks during the year in question and increase the percentage of applications to be checked in the following year in that prefecture. 3. Greece shall determine and notify to the Commission criteria for selecting the areas to be checked. Those criteria must ensure selection of a representative sample. 4. Field checks shall include measurement of all areas covered by the application in question. Article 4 1. If checking reveals a difference of up to 10 % or one hectare, whichever is less, between the area declared and that found, the aid shall be calculated on the basis of the area found less the excess found. 2. If the excess is beyond the limit specified in paragraph 1 the application for the year in question shall be refused and the applicant debarred from aid for the following year. 3. If checking cannot be carried out for reasons attributable to the applicant, paragraph 2 shall apply except in cases of force majeure. The applicant must notify the substantiating evidence for force majeure to the Greek authority within 10 days following that set for the check. Article 5 The rate to be used for conversion into national currency of the aid per hectare indicated in Article 1 shall be the agricultural conversion rate in force on the last day for lodging applications indicated in Article 2 (2). Article 6 1. Greece shall notify to the Commission, by 30 October of each year, its estimates of total areas for which aid will be applied for in respect of the following year, distinguishing between early, maincrop and seed potatoes. 2. Greece shall notify to the Commission each year, by 30 August for early potatoes and by 31 December for maincrop and seed potatoes: (a) the total of the areas for which aid has been requested; (b) the reduction coefficient applied, if necessary; (c) the area checked; (d) the number of irregularities found and the area involved in each prefecture. Article 7 1. If aid has been paid without due entitlement the competent authority shall recover the amount plus interest from the date of payment to that of actual recovery. The rate of interest applied shall be that in force under Greek law for similar recoveries. 2. If aid has to be recovered because of an error made by the applicant deliberately or by serious negligence the competent authority shall recover the amount paid plus 20 %, without prejudice to exaction of interest as indicated in paragraph 1. The applicant shall be debarred from aid for the following year. 3. Aid recovered and interest thereon shall be made over to the disbursing agency, which shall deduct the amount constituting Community financing from payments due from the European Agricultural Guidance and Guarantee Fund. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 184, 27. 7. 1993, p. 1. (2) OJ No L 387, 31. 12. 1992, p. 1. (3) OJ No L 387, 31. 12. 1992, p. 29. (4) OJ No L 158, 30. 6. 1993, p. 18. (5) OJ No L 57, 10. 3. 1993, p. 18. (6) OJ No L 132, 29. 5. 1993, p. 114. (7) OJ No L 108, 1. 5. 1993, p. 106. (8) OJ No 125, 11. 7. 1966, p. 2320/66.